DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin

DATE:

March 20, 2014

FROM:

Cindy Mann
Director

SUBJECT:

Home and Community-Based Service (HCBS) 1915(c) Waiver and 1915(i)
State Plan Amendment (SPA) Settings’ Requirements Compliance Toolkit

The Centers for Medicare & Medicaid Services (CMS) is pleased to share with State Medicaid
Agencies, Operating Agencies, and other stakeholders a Home and Community-Based (HCB)
Settings Toolkit to assist states develop Home and Community-Based Services (HCBS) 1915(c)
waiver and section 1915(i) state plan amendment (SPA) or renewal application(s) to comply with
new requirements in the recently published HCBS regulations.
The toolkit includes:
•
•
•
•

a summary of the regulatory requirements of fully compliant HCB settings and those
settings that are excluded;
schematic drawings of the “heightened scrutiny process” as a part of the regular waiver
life cycle and the HCBS 1915(c) compliance flowchart;
additional technical guidance on regulatory language regarding “settings that isolate”;
and
exploratory questions that may assist states in the assessment of residential settings.

Upon receipt of a state’s HCBS 1915(c) waiver and 1915(i) SPA amendment or renewal
application(s) including compliance information with the new requirements in the recently
published HCBS regulations, CMS will review the document and reach an agreement with the
state about its determination of compliant HCB settings and its actions to bring other settings
into compliance. We expect this process to be a dialogue with states in much the same way
CMS currently reviews and negotiates with states on the approval of their HCBS 1915(c) waiver
actions. If necessary, CMS staff may conduct on-site reviews to facilitate confirmation of a
state’s determination of whether certain types of settings or specific settings are compliant.
Upon completion of the federal review, CMS will communicate its decision to states, including
whether the state must take additional steps to complete the HCBS 1915(c) waiver or SPA
compliance plan. If the state must make substantive changes to that plan, the waiver or SPA must
be re-posted for public comment.

Informational Bulletin – Page 2
CMS is currently developing additional information for states with regard to non-residential
settings for HCBS participants. Recognizing the importance of this technical guidance to state
planning activities, we are providing additional flexibility in timeframes for states to address
non-residential settings. While all provisions of the regulations apply, the list of potential traits of
settings that exhibit HCB characteristics included in the toolkit, provides examples of traits states
should consider when assessing both residential and non-residential settings. With regard to
non-residential settings, states should, at a minimum provide an assurance in the initial SPA or
waiver plan for compliance that they will submit a more fully developed timeframe for bringing
non-residential settings into compliance, after receipt of the technical guidance from CMS.
Once CMS has communicated its decision on the SPA or waiver plan for compliance embedded
it the HCBS 1915(c) waiver or 1915(i) SPA amendment or renewal application, the state
Medicaid agency is expected to implement the plan for compliance. The plan for compliance in
the HCBS 1915(c) application should be submitted in Attachment #2: HCB Settings Waiver
Transition Plan which applies to the assessment of settings and the plan for settings not in
compliance with 42 CFR 441.301(c)(4)-(5) at the time an amendment or renewal is submitted;
and Appendix C-5: HCB Settings which applies to settings that comply with 42 CFR
441.301(c)(4)-(5)
CMS will continue to monitor the state’s implementation of the plan for compliance. If a state
fails to submit an approvable plan for compliance and/or comply with the terms of the approved
plan for compliance, CMS may take compliance actions including, but not limited to,
deferral/disallowance of Federal Financial Participation (FFP).
CMS staff stand ready to assist states in the development and implementation of this critical
regulation. We believe that our mutual success in implementation of these new requirements
about HCB settings will accelerate Medicaid beneficiaries’ access to and enjoyment of those
aspects of community inclusion and integration that we all value.
You will find the toolkit at http://www.medicaid.gov/HCBS, along with a link to the
hcbs@cms.hhs.gov email address to contact CMS directly.

